DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, line 2, “screws that are embedded in a bone in an oral cavity” appears to positively recite the bone.  It is suggested that –adapted to be—be inserted after “are” in line 2.
In claim 1, lines 3 and 4, “is embedded in the bone” appears to be positively reciting the bone.  It is suggested that –adapted to be—be inserted before “embedded” in line 3.
In claim 1, line 4, “part that is exposed inside the oral cavity” appears to be positively reciting the oral cavity.  It is suggested that –adapted to be—be inserted before “exposed” in line 4.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 1, line 6, “the polygonal-columnar head part” is unclear as to which polygonal-columnar head part is being referred to.  For purposes of this action, it is assumed that “each” polygonal-columnar head part is being referred to.
                In claim 1, lines 1 and 2 are unclear in that it is unclear as to whether the plurality of screws are being positively recited.  For purposes of this action, it is assumed that the plurality of screws are being positively claimed.  It is suggested that in line 1, “that is secured by” be changed to –which includes--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Payton US20020150856 (cited by applicant) in view of Saimiya JP2008183016 (cited by applicant).
With regard to claim 1, Payton discloses a base member (fig. 1A) used for an orthodontic implant device that is secured by a plurality of screws 15 that are embedded in a bone in an oral cavity.  Each of the screws 15 has a screw part (see threads on screw 15 in fig. 1A) that is embedded in bone, along with a head part (the upper part of the screw 15) that is exposed inside the oral cavity.  Note that the base member has at least three engagement holes 17 provided such as to be capable of engaging the head part of each screw 15.  Also note that the relative position of the holes 17 are set such that three of the screws 17 inserted into and secured to the at least three engagement holes 17 are not aligned on the same straight line in a top view.  See fig. 1A.
Payton does not disclose the plurality of screws to have a head part that is polygonal-columnar in shape.
Saimiya discloses a similar device in which the screws have a head part 22 that is polygonal-hexagonal in shape.  See figure 6.  Also, note how the base member 6 has engagement holes 62 that have a complementary shape to the head part 22.
It would have been obvious to one skilled in the art to form the head part of the screws of the Payton device with a polygonal-columnar head portion, and to form the engagement holes of the Payton device to be complementary to the polygonal-columnar head portions, in view of the teaching of Saimiya that it is known to provide the head portions of attachment screws with a polygonal-columnar shaped portion.  One skilled in the art would have been motivated to do so if one wished to provide a more secure and anti-rotational connection between the screws and the engagement holes of Payton.
With regard to claim 2, note that Payton/Saimiya discloses first, second and third screws 15 (see fig. 1A), and note the first, second and third base parts that have first, second and third engagement holes 17 (fig. 1A) that are capable of engaging the polygonal-columnar head part of the first, second and third screws.   Note that the third engagement hole (the hole 17 at the top of the triangular base portion) is not aligned on a straight line connecting a center of each of the first and second (lower) engagement holes.  
With regard to claim 3, note that a coupling part with flexibility is provided between the first base part and the third base part.  See fig. 1A of Payton.  Also, note that Payton discloses that the base member is bendable (flexible).  See paragraph 33.
               With regard to claims 4 and 5, note that Payton discloses a first arm part 14 that extends in one direction and a second arm part that is connected to the first arm part 14 that extends in another direction that is different from the one direction.   Also note the third arm part that is connected to the second arm part and extends on a side on which the first arm part is connected to the second arm part. See annotated figure below.

[AltContent: textbox (Third arm part that is connected to the second arm part and extends on a side on which the first arm part is connected to the second arm part.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third base part)][AltContent: arrow][AltContent: textbox (Second base part)][AltContent: arrow][AltContent: textbox (First base part)]                                                          
    PNG
    media_image1.png
    226
    229
    media_image1.png
    Greyscale


[AltContent: textbox (Coupling part having a first arm part that extends in one direction and a second arm part that is connected to the first arm part and extends in another direction that is different from the one direction. )]



                With regard to claim 6, note that Payton does not disclose at least one of the first, second and third holes to be “long” holes.   
                Saimiya disclose that at least one of the holes may be a “long” hole 63.  See fig. 6
                It would have been obvious to one skilled in the art to form at least one of the holes of Payton to be a “long” hole, as taught by Saimiya, if one wished for adjustment flexibility of the position of the base member of Payton.
                With regard to claim 7, note the securing part 18 of Payton, which is connected to at least any one of the first, second and third base parts, and which detachably secures an auxiliary tool 64,66.  See fig. 12. 
            
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772